DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a control device comprising a control module configured to be attached to a faceplate, wherein, when the control module is attached to the faceplate, the button assembly is configured to be captured between the faceplate and the control module, and the button carrier is not constrained from moving along a direction that extends parallel to a front surface of the faceplate such that the at least two buttons are moveable between opposed inner surfaces of the opening, as recited in Claim 1. 
Claims 15 and 20 include language similar to that of Claim 1 and are allowable for reasons at least similar to those of Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833